Citation Nr: 1751434	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  16-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of VA's determination to discontinue payment of Chapter 30 educational assistance benefits under the Montgomery GI Bill.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel











INTRODUCTION

The Veteran served on active duty in the United States Navy from September 2004  to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 administrative decision issued by the Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri.  The Veteran disagreed with this decision in October 2015.  He perfected a timely appeal in December 2015.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

In a statement from the Veteran, dated December 28, 2015, the Veteran specifically requested a hearing with a Decision Review Officer (DRO) before his case was sent to BVA for a decision.  The evidence of record does not include documentation showing that such a hearing occurred.  Further, an internal VA computer program (VACOLS) shows that the hearing was postponed until the Veteran's appeal was certified and shows that it remains "postponed."  However, even after certification, no DRO hearing has been scheduled, and there is no indication that the Veteran withdrew his request.  Consequently, the Board finds that a remand is required in order for the AOJ to provide the Veteran with the requested DRO hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at the next available opportunity.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect should be associated with the claims file.

2.  Thereafter, the AOJ should re-adjudicate the claim, to include consideration of 38 U.S.C.A. § 101(18) (West 2014).  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is remitted to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

